Citation Nr: 0305605	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel 






INTRODUCTION

The veteran had active duty from November 1965 to November 
1967, including one year of service in Vietnam during the 
Vietnam War.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  There was a significant change in 
the law during the course of this appeal.  On November 9, 
2000, the President signed into law the Veteran's Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA 
have now been published at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
eliminated the concept of a well-grounded claim.  It applies 
in the instant case.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  A review of the record reveals that the veteran has 
not been notified of the changes in the law brought about by 
the VCAA.  

A remand is required to ensure compliance with the notice and 
duty to assist provisions in the VCAA.  It would be 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  In an effort to assist the 
RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is completed.  

The Board notes that the veteran has indicated that diabetes 
mellitus was diagnosed at the VA outpatient clinic Temple-
Marlin.  The RO has downloaded and associated with the file 
complete records from that facility.  However, those records 
extend only through September 2001, and are no longer 
current.  Furthermore, given the presumptions applicable to 
the disability at issue and the fact that the veteran served 
in Vietnam, it is critical to conclusively establish whether 
or not the veteran has diabetes.  An examination for that 
purpose is mandated by VA's duty to assist.  The pension 
examination in April 2001 cited in a statement of the case 
was not specific and exhaustive for establishing or ruling 
out a diagnosis of diabetes, and was inadequate to satisfy 
the mandates of the VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is accomplished.  The veteran should be 
notified of the VCAA and its provisions, 
and advised in particular of his 
responsibilities in the development of 
evidence to support his claim.  

2.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers who may have 
treated him for symptoms associated with 
diabetes mellitus since September 2001, 
and obtain complete records of such 
treatment.  

3.  The veteran should be afforded a VA 
examination to conclusively establish 
whether or not he has diabetes mellitus.  
Any tests or studies necessary for the 
determination must be accomplished.  He 
should be advised that such examination is 
critical to his claim, and that therefore 
his presentation for the examination is 
critical.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should explain the rationale for 
any opinion given.
4. Thereafter, the RO should readjudicate 
the claim.  If service connection for 
diabetes remains denied, the appellant and 
his representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




